Citation Nr: 1752802	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  12-35 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for fibromyalgia, to include as secondary to a service-connected psychiatric disability.

2.  Entitlement to service connection for chronic fatigue syndrome (CFS), to include as secondary to a service-connected psychiatric disability.

3.  Entitlement to an increased initial rating for a psychiatric disability in excess of 30 percent from July 17, 2008, to January 22, 2009; in excess of 50 percent from January 23, 2009, to December 12, 2012; and in excess of 70 percent as of December 13, 2012.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1988 to May 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Veteran testified before the undersigned at a January 2014 hearing.  A transcript of that hearing is of record.

A January 2013 rating decision re-characterized the service-connected disability of dysthymic disorder as a psychiatric disability, to include posttraumatic stress disorder (PTSD), major depressive disorder, and panic disorder without agoraphobia, and assigned a 30 percent rating effective July 17, 2008, a 50 percent rating effective January 23, 2009, and a 70 percent rating effective December 13, 2012.  

In July 2014, the Board remanded the claim for further development.  In light of the medical examinations conducted, and the further adjudicatory actions taken by the RO, the Board finds that there has been substantial compliance with the remand requests.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999).  



FINDINGS OF FACT

1.  The Veteran's fibromyalgia was not manifest in service, or within one year of separation from active service, is not otherwise shown to have developed as a result of an established event, injury, or disease during active service, and is not shown to have been caused or aggravated beyond its natural progression by service-connected PTSD.

2.  The preponderance of the evidence is against a finding that the Veteran currently has chronic fatigue syndrome.

3.  Resolving reasonable doubt in favor of the Veteran, as of July 17, 2008, PTSD symptoms resulted in occupational and social impairment with reduced reliability and productivity, but not with deficiencies in most areas.

4.  Resolving reasonable doubt in favor of the Veteran, as of January 23, 2009, PTSD symptoms have resulted in occupational and social impairment with deficiencies in most areas, but not total social impairment.

5.  As of August 16. 2010, but not earlier, the Veteran has been unable to secure or follow a substantially gainful occupation by reason of service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for fibromyalgia have not been met.  38 U.S.C.A. §§ 1110, 1131, 1132, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).

2.  The criteria for service connection for chronic fatigue syndrome have not been met.  38 U.S.C.A. §§ 1110, 1131, 1132, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).

3.  The criteria for a 50 percent rating, but not higher, for PTSD were met as of July 17, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2017).

4.  The criteria for a rating of 70 percent, but not higher, for PTSD were met as of January 23, 2009, but not earlier.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2017).

5.  As of August 16, 2010, but not earlier, the criteria for TDIU were met.  38 U.S.C.A. §§ 1155, 5101(a), 5121, 5121A (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file.  While the Board must provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on behalf of the Veteran.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed. Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2017).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2017); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notification requirements were met in correspondence to the Veteran dated in July 2008 and October 2008. 

VA has done everything reasonably possible to assist the Veteran with respect to the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2017).  The service medical records have been associated with the claims file.  All identified and available treatment records have been secured, which includes VA examinations and VA and private health records.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  When VA provides an examination, that examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Veteran has been provided with multiple VA examinations, most recently in March 2017.  The examiners reviewed the claims file and past medical history, and made appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board concludes that the VA examination reports are adequate for the purpose of making a decision.  38 C.F.R. § 4.2 (2017); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish a service connection for a disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2016). 

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disability.  38 C.F.R. § 3.310 (2016).  Any increase in severity or aggravation of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disability, and not due to the natural progress of the nonservice-connected disability, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310 (2016).  In cases of aggravation of a non-service-connected disability by a service-connected disability, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322 (2016).

A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 519 (1996).  

Fibromyalgia

The Veteran contends that fibromyalgia is the result of inoculations received during service.  In the alternative, the Veteran contends that fibromyalgia developed secondary to service-connected PTSD, specifically resulting from a heighted state of anxiety due to PTSD.  

Service medical records are silent for any complaints, treatment, or diagnoses related to fibromyalgia.  Complaints related to fibromyalgia first appear in an August 2008 private medical record.  

At a March 2017 VA examination, the Veteran reported a history of pain all over the body, skin that was very sensitive to the touch, muscle aches, and joint pains.  The examiner noted findings, signs, and symptoms attributable to fibromyalgia, including widespread musculoskeletal pain, fatigue, sleep disturbances, and depression.  Five tender or trigger points were present bilaterally.  The examiner conceded a diagnosis of fibromyalgia based on the evaluation of the Veteran's primary care physician, but noted that there was no definitive objective test to diagnose fibromyalgia.  The examiner opined that the condition was less likely than not incurred in or caused by an in-service injury, event, or illness.  The examiner explained that the medical records did not show symptoms of fibromyalgia directly after service as the Veteran described, and that there was no actual diagnosis of fibromyalgia until 2011.  The examiner further explained that there was no proof that inoculations caused fibromyalgia.  Regarding the relationship between service-connected PTSD and fibromyalgia, the examiner opined that the fibromyalgia was not caused or aggravated by service-connected PTSD because there were no peer reviewed medical articles connecting fibromyalgia to a diagnosis of PTSD.

The Board finds that service connection for fibromyalgia is not warranted.  While the Veteran has a current diagnosis of fibromyalgia, the preponderance of the evidence is against a finding of a nexus between the disability and qualifying active service or a service-connected disability.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  On the contrary, the evidence weighs against such a finding.  Although the Veteran reported that fibromyalgia has existed since service, the medical records first noted symptoms and in 2008, years after separation from service.  The March 2017 VA examiner explicitly opined that the fibromyalgia was not related to service.  The examiner also explicitly opined that fibromyalgia was not caused or aggravated by service-connected PTSD.  The March 2017 examiner reviewed the entire medical record and took into account the lay statements by the Veteran in coming to that opinion.  However those statements did not provide objective evidence that the Veteran's fibromyalgia disability was related to inoculations in service or service-connected PTSD.  The Board is not free to substitute its own judgment for that of a medical expert.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).

The Board acknowledges the statements of the Veteran regarding the onset of the fibromyalgia, and finds the Veteran competent to report symptoms, such as body aches, as that requires only personal knowledge as it comes to her through her senses.  Layno v. Brown, 6 Vet. App. 465 (1994); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the issue in this case is outside the realm of common knowledge of a lay person, as a nexus is not obvious merely through observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board finds the VA examination opinion to be the most probative and persuasive evidence of record.  The VA examiner has medical training, and reviewed all the available medical records, including the Veteran's statements about the onset of the fibromyalgia.  The Veteran has not submitted any contrary objective evidence suggesting that the fibromyalgia was caused or aggravated by service, or by other service-connected disabilities.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for fibromyalgia, to include as secondary to a service-connected PTSD, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Chronic Fatigue Syndrome (CFS)

The Veteran contends that CFS is the result of inoculations received during service.  In the alternative, the Veteran contends that CFS developed secondary to service-connected PTSD, specifically resulting from a heighted state of anxiety due to PTSD.  

Service medical records are silent for any complaints, treatment, or diagnoses related to fatigue.  Complaints of fatigue first appear in a February 2007 private medical record.  While the Veteran reported a history of fatigue and CFS in VA medical records, no diagnosis appears in any medical records. 

At a March 2017 VA examination, the Veteran reported that she always felt fatigued, slept very poorly at night, and woke up every one to two hours.  The examiner found no findings, signs, or symptoms attributable to CFS.  The examiner explicitly stated that the Veteran did not meet the criteria for a diagnosis of CFS.  The examiner noted the Veteran's statements that she has had symptoms since service, but stated that the medical records do not reflect that.  The examiner opined that the Veteran had fatigue due to insomnia, deconditioning, depression, and obesity.  

The Board finds that the preponderance of the evidence is against a finding that the Veteran currently has chronic fatigue syndrome.  While the Veteran is competent to give evidence about observable symptoms such as fatigue, she is not competent to diagnose a medical condition such as chronic fatigue syndrome.  Layno v. Brown, 6 Vet. App. 465 (1994).  The first essential criterion for the grant of service connection, competent evidence of the disability for which service connection is sought, has not been met.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for chronic fatigue syndrome, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2017). 

The determination of whether an increased rating is warranted is based on review of the entire evidence of record and the application of all pertinent regulations. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017). 

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Psychiatric disabilities are rated using the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2016).

A 30 percent rating is warranted for a mental disorder when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130 (2017).

A 50 percent rating is warranted for a mental disorder when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130 (2017).

A 70 percent rating is warranted for a mental disorder when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130 (2017).

A 100 percent rating is warranted for a mental disorder when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130 (2017).

The symptoms listed in the General Rating Formula are examples, not an exhaustive list, and it is not required to find the presence of all, most, or even some of the enumerated symptoms.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). When determining the appropriate rating to be assigned for a service-connected mental disorder, the focus is on how the frequency, severity, and duration of the symptoms affect the Veteran's occupational and social impairment, rather than on the presence or absence of particular symptoms listed in the schedular criteria.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013). 

Relevant to a rating of the level of impairment caused by mental disorders is the score on a Veteran's Global Assessment of Functioning (GAF) Scale.  That scale is found in the American Psychiatric Associations' Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) and indicates the examiner's opinion on the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  The assigned GAF scores increase or decrease as the Veteran's level of psychiatric impairment improves or declines.  A GAF score of 61 to 70 indicates some mild symptoms, or some difficulty in social, occupational, or school functioning.  In such cases, however, the Veteran is generally functioning pretty well, with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  Richard v. Brown, 9 Vet. App. 266 (1996).

The nomenclature in DSM IV has been specifically adopted by VA in the rating of mental disorders.  38 C.F.R. § 4.125, 4.130 (2017).  While important in assessing the level of impairment caused by psychiatric illness, the GAF score is not dispositive of the level of impairment cause by such illness.  Rather, it is considered in light of all of the evidence of record.  Brambley v. Principi, 17 Vet. App. 20 (2003); Bowling v. Principi, 15 Vet. App. 1 (2001).

Effective March 19, 2015, VA revised the Schedule for Rating Disabilities with respect to the rating criteria for mental disorders.  The revisions replaced references in earlier editions of the DSM with revisions in the recently updated Fifth Edition (DSM-5).  Those revisions apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction (AOJ) on or after August 4, 2014.  Because this case was certified to the Board prior to August 4, 2014, the revised regulations do not apply.

The Veteran contends that the disability ratings assigned for PTSD do not accurately compensate the severity of her PTSD.  The present claim for an increased rating arises from service connection for a psychiatric disability that was originally granted in a June 2009 rating decision.  

At an August 2008 VA examination, the Veteran reported symptoms including irritability, mood swings, crying spells, sleep impairment, panic attacks, low energy, low libido, and decreased appetite.  The Veteran was married and reported her marriage was great.  She stated she did not have a social life, and mostly watched television.  The Veteran worked full time as a postmaster.  On examination, the Veteran was clean and casually dressed.  The Veteran's attitude was cooperative and attentive, but irritable.  Her mood was dysphoric, and affect was constricted.  Psychomotor activity was fatigued and tense.  She was easily distracted, but thought process and content were unremarkable.  There was no evidence of delusions or hallucinations.  The Veteran reported no suicidal or homicidal ideation.  The examiner diagnosed generalized anxiety disorder with occasional panic attacks, and dysthymic disorder.  The examiner assigned a GAF of 70.  The examiner opined that psychiatric symptoms caused occupational and social impairment with reduced reliability and productivity.

In January 2009, the Veteran began therapy sessions with a social worker at VA due to escalating symptoms.  The Veteran reported symptoms including irritability, depressed mood, anxiety, nightmares, flashbacks, hypervigilance, mistrust for others, and sleep disturbances.  The Veteran reported she was close to her husband.  On examination, the Veteran was alert and oriented to person, place, and time.  The Veteran's mood was angry, anxious, and depressed, with congruent affect.  Thought process and content were unremarkable.  There was no evidence of delusions or hallucinations.  The Veteran reported no suicidal or homicidal ideation.  The examiner diagnosed PTSD, anxiety disorder, and major depression, and assigned a GAF of 50.

VA medical records from 2009 show consistent complaints of depressed mood, panic attacks, nightmares, irritability, crying spells, sleep impairment, and hypervigilance.  On examination, the Veteran was consistently alert and oriented to person, place, and time.  Her mood was irritable or depressed with appropriate affect.  There was no evidence of delusions or hallucinations during this time.  The Veteran did not report suicidal ideation.

At a December 2010 private psychiatric assessment, the Veteran reported symptoms including intrusive recollections, bad dreams, nightmares, flashbacks, avoidance of thoughts, feelings, and conversations associated with trauma, sexual avoidance, recall deficit, feelings of alienation, sleep disturbances, anger difficulties, problems concentrating, mistrust of others, exaggerated startle response, and hypervigilance.  The Veteran described her mood as depressed and anxious, with mood swings.  She report crying spells that lasted for three to four days at a time.  On examination, the Veteran was oriented to person, place, and time.  The Veteran's attention span was short.  Her attitude was cooperative, but uneasy.  Mood was aggravated, with diminished or flat affect.  There was no evidence of delusions or hallucinations.  The Veteran did not report suicidal or homicidal ideation.  The examiner diagnosed PTSD, major depressive disorder, and chronic anxiety disorder with elements of somatoform disorder.  The examiner assigned a GAF of 45, and stated symptoms caused major impairment.

VA medical records from March 2011 through July 2011, show that the Veteran consistently reported symptoms of depression, decreased motivation and interest, sleep impairment, flashbacks, nightmares, and intrusive memories.  GAF scores assigned during this period were between 51 and 55.

At a December 2012 VA examination, the Veteran reported symptoms including persistent fear and anxiety, weekly panic attacks, flashbacks, nightmares, sleep disturbances, avoidance behaviors, social withdrawal, irritability, angry outbursts, depressed mood, reduced motivation and reduced interest.  The examiner noted difficulty establishing and maintaining effective relationships, and difficulty adapting to stressful circumstances.  The Veteran reported she was married and had a strong relationship with her husband and daughter.  The Veteran stated she did not socialize anymore.  The examiner diagnosed PTSD, major depressive disorder, and panic disorder without agoraphobia.  The examiner stated that symptoms including anxiety, flashbacks, avoidance behaviors, social withdrawal, sleep disturbances, irritability, angry outbursts, and destructive behaviors could be attributed to the PTSD alone.  The examiner opined that PTSD symptoms caused occupational and social impairment with deficiencies in most areas.  

At a March 2014 VA examination, the Veteran reported symptoms including depressed mood, anxiety, suspiciousness, weekly panic attacks, chronic sleep impairment, disturbances of motivation and mood, difficulty establishing and maintaining effective relationships, difficulty adapting to stressful circumstances, and suicidal ideation.  The Veteran reported that she was married and had a "very strong" union with her husband.  The Veteran also reported that she was close to her daughter, and had developed a friendship with two women at a local quilting store.  On examination, the Veteran was alert and oriented to person, place, and time.  Her attitude was cooperative.  The Veteran's mood was anxious, and there was evidence of psychomotor agitation.  There was no evidence of delusions or hallucinations.  The Veteran admitted to passive suicidal ideation with no intent.  The examiner diagnosed PTSD, major depressive disorder, and agoraphobia.  The examiner opined that psychiatric symptoms caused total occupational and social impairment.  The Board notes that the March 2014 examiner did not review the Veteran's entire claims file. 

At a March 2017 VA examination, the Veteran reported depressed mood, crying spells, anxiety, weekly panic attacks, irritability, daily memories of trauma, nightmares, social withdrawal, sleep disturbances, difficulty concentrating, feelings of worthlessness, and hypervigilance.  The Veteran reported that she was married and got along with her husband.  The Veteran remained in contact with her daughter and mother.  She sometimes quilted with a few other women, but otherwise had no friends.  On examination, the Veteran's appearance was appropriate.  She was alert and oriented to person, place, and time.  The Veteran's mood was depressed with appropriate affect.  The Veteran's psychomotor activity and thought process were unremarkable.  The Veteran denied suicidal ideation, but admitted passive thoughts of death.  The examiner diagnosed PTSD, and assigned a GAF of 51.  The examiner opined that the PTSD symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

Based upon the outpatient treatment records, private psychiatric assessments, and the VA examination reports, the Board finds that a 50 percent rating is warranted as of July 17, 2008, for a psychiatric disability, to include PTSD based on the symptomatology show at the August 2008 examination.

The Board finds that a higher rating was not warranted prior to January 23, 2009, as the evidence did not show deficiencies in most areas.  The Veteran maintained social relationships and did not demonstrate deficiencies in family relations, work, or judgment, so she did not have deficiencies in most areas.

The Board also finds that the criteria for a 70 percent rating for PTSD have been more nearly approximated as of January 23, 2009, as the Veteran is shown to have had deficiencies in most areas due to psychiatric symptoms as of January 23, 2009. 

In considering whether the Veteran was entitled to a higher rating, the Board has carefully considered the contentions and assertions that psychiatric disability was of such severity so as to warrant a 100 percent schedular rating for the entire appeal period.  In making a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which are found to be persuasive or unpersuasive, and provide the reasons for the rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran is competent to report symptoms, such as depressed mood, nightmares, and flashbacks, because that requires only personal knowledge as it comes to her through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Board finds that the objective evidence does not demonstrate symptoms that more nearly approximate a higher rating under the General Rating Formula for Mental Disorders.  The Board finds that total occupational and social impairment is not shown as the Veteran is shown to have maintained a relationship with her husband, daughter, and several women at her quilting shop, which precludes a finding of total social impairment.  Therefore, as both total occupation and social impairment are required for a 100 percent schedular rating, the Board finds that a 100 percent schedular rating is not warranted.

Accordingly, the Board finds that the evidence supports the assignment of a 50 percent rating for PTSD as of July 17, 2008, and a 70 percent rating for PTSD as of January 23, 2009.  The Board finds that the preponderance of the evidence is against the assignment of a rating greater than 70 percent for PTSD.  All reasonable doubt has been resolved in favor of the Veteran in assigning the rating.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2017).  

TDIU

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16 (2017). 

Substantially gainful employment is that employment that is ordinarily followed by the nondisabled to earn a livelihood with earnings common to the particular occupation in the community where the Veteran resides.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment will not be considered substantially gainful employment.  38 C.F.R. § 4.16(a) (2017).

TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a) (2017).

The central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2016); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A claim for TDIU presupposes that the rating for the service-connected disabilities is less than 100 percent, and only asks for a TDIU because of subjective factors that the objective rating does not consider.  Vittese v. Brown, 7 Vet. App. 31 (1994).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran has been assigned a 70 percent rating for PTSD as of January 23, 2009.  The Board finds that the evidence of record showed that symptoms of PTSD made the Veteran unable to secure or follow a substantially gainful occupation due to the severity of symptoms as of August 16, 2010, the date on which she retired due to PTSD symptoms.  The Veteran has consistently reported that the opening of an armory and the subsequent increase in traffic of uniformed men around the Veteran during the performance of her duties as a postmaster during the winter of 2008 triggered an escalation of symptoms of PTSD, including increased re-experiencing trauma, flashbacks, and persistent fear and anxiety.  The Veteran began seeing a social worker for therapy in January 2009, shortly after the opening of the armory, with reports of increased symptoms.  While the Veteran was able to maintain employment until August 2010, she ultimately left her job due to symptoms of PTSD.  At a December 2010 private psychiatric assessment, the Veteran reported she left her job due to interpersonal problems on the job, and problems with re-experiencing traumatic events.  In a December 2012 VA examination, the examiner noted that persistent fear and anxiety after the opening of the armory became debilitating to the Veteran's occupational functioning, particularly when faced with soldiers in uniform.  In an August 2012 mental assessment by the Veteran's therapist, the therapist opined that the Veteran was extremely limited in her ability to complete a normal workday or workweek without interruptions due to psychiatric symptoms, or to perform at a consistent pace without an unreasonable number and length of rest periods.  The Board finds that the evidence of record is consistent with that opinion and the Board finds that opinion persuasive.  

The Board finds that TDIU cannot be assigned prior to August 16, 2010, as the Veteran maintained full-time employment prior to that date. 

Therefore, resolving reasonable doubt in favor of the Veteran, the Board finds that TDIU is warranted as of August 16, 2010, but not earlier.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2017).






ORDER

Entitlement to service connection for fibromyalgia is denied.

Entitlement to service connection for chronic fatigue syndrome is denied.

Entitlement to a 50 percent rating, but not higher, as of July 17, 2008, and a 70 percent rating, but not higher, as of January 23, 2009, but not earlier, for PTSD is granted.

Entitlement to TDIU as of August 16, 2010, but not earlier, is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


